Citation Nr: 0427908	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from March to 
August 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for a right 
knee disability had not been received.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of his petition.  In April 2004, the Board determined that 
new and material evidence had, in fact, been received.  
Consequently, the Board granted the issue of whether new and 
material evidence had been received sufficient to reopen the 
previously denied claim for service connection for a right 
knee disability.  In addition, the Board remanded the de novo 
claim for service connection for a right knee disability to 
the RO for further evidentiary development.  Following 
completion of the Remand instructions to the extent possible, 
the RO, in September 2004, returned the veteran's case to the 
Board for final appellate review.  


REMAND

In a statement dated on May 7, 2004 and received at the RO on 
July 13, 2004, the veteran's wife stated that "it will not 
be necessary to send additional evidence . . . [because her] 
husband passed away on May [redacted], 2004."  Attempts to obtain a 
copy of the veteran's death certificate from the RO and the 
Appeals Management Center (AMC) in Washington, DC have been 
unsuccessful.  Consequently, the Board concludes that a 
remand is necessary to allow the RO the opportunity to 
contact the veteran's wife to procure a copy of the veteran's 
death certificate.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

The RO should ask the veteran's wife to 
provide a copy of the veteran's 
certificate of death.  Once procured, the 
document should be associated with the 
veteran's claims folder, and the RO 
should consider the issue on appeal.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  Additional evidence and argument 
on the matter that the Board has remanded to the RO may be 
submitted.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


